Citation Nr: 0016208	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
contact dermatitis of the lower arms, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased disability evaluation for 
hypertension, currently evaluated as 10 percent disabling.

3.  Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.





ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.  The veteran served in the Army National Guard from 
August 1973 to January 1974, and had active military service 
from February 1974 to January 1977. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's skin disability is characterized by minimal 
itching, and 1 centimeter, not prominent, tan macules on the 
arms.  However, he does not have pain, ulcerations, 
exfoliation, crusting, or systemic or nervous manifestations.

3.  The veteran's diastolic pressure is not predominantly 110 
or more, and/or his systolic pressure is not predominantly 
200 or more.

4.  The veteran's service-connected disabilities are not 
shown to be so disabling as to preclude him from securing or 
following substantially gainful employment in keeping with 
his education and occupational experience.




CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent for contact dermatitis of the lower arms have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.118, Diagnostic Codes 7806 (1999).

2.  The criteria for an evaluation in excess of 10 percent 
for hypertension have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, Diagnostic 
Code 7101 (1999).

3.  The requirements for a total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU) have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 
4.18 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluations.

A person who submits a claim for benefits under a law 
administered by the VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  The United States Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating. See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claims for 
increased evaluations are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim. See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained, as reflected by the 1997 and 1998 VA examination 
reports, as further described below.  He has declined the 
opportunity to have a personal hearing.  Further, the Board 
does not know of any additional relevant evidence which is 
available.  Therefore, no further assistance to the veteran 
to develop the evidence is required.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1999).

A.  Contact Dermatitis of the lower Arms.

The veteran is currently service connected for contact 
dermatitis of the lower arms, which is evaluated as 30 
percent disabling under Diagnostic Code 7806, effective July 
1991.  At present, the veteran is seeking an increased 
evaluation in excess of 30 percent for his skin disability.

With respect to the evidence of record, a July 1984 VA 
examination report shows the veteran had maceration in the 
interdigital areas of both hands, but his nails were spared 
of any fungus infection.  A July 1986 VA examination report, 
however, notes he did not present evidence of lesions, 
cracking, erythema or weeping.  In addition, medical records 
dated from 1987 to 1990 from various private health care 
providers, including but not limited to David A. Hemry, M.D., 
Thomas P. Senter, M.D., Michael L. Cusack, M.D., Roy Howard, 
P.A., and J. N. Anderson, M.D., describe the treatment the 
veteran received for his skin disability.  Specifically, the 
Board notes that February 1988 notations from Roy Howard, 
P.A., reveal the veteran had flaring over the wrists not 
being controlled by Cyclocort and Aristocort.  The veteran's 
erythematous, peeling lesions were deemed suggestive of 
contact dermatitis or chronic eczema.

Furthermore, a September 1991 VA examination report reveals 
the veteran had erythematous scaling patches of dermatitis 
located confluently over the dorsum of both hands and wrists.  
He had a few erythematous scaling macules of dermatitis on 
his forearms, with some weeping of clear fluid from the 
lesions on the dorsum of his right hand.  His palms appeared 
essentially normal.

A June 1997 VA examination report notes the veteran had 
excoriated, pruritic rash on his hands and wrists.  This was 
an erythematous, scaly, eczematoid reaction which was 
pruritic, with no nervous manifestations and deemed to be 
mild at the time of the examination.  The veteran's diagnosis 
was eczematoid rash of the hands and wrists, allergic 
reaction.  And, medical records from the Anchorage VA Medical 
Center (VAMC) dated from April 1997 to January 1998 describe 
in general terms the treatment the veteran received during 
this period for dermatitis outbreaks.

A May 1998 VA examination report notes the veteran had a 
history of skin eruptions for 40 years, and was using 
Cyclocort.  At that time, the veteran had minimal itching, no 
pain, and only his arms were involved.  He also did not have 
ulcerations, exfoliation, crusting, or systemic or nervous 
manifestations.  His skin rash was noted to be nearly gone.  
And, his diagnosis was nonspecific dermatitis, nearly cured.  
Lastly, a May 1998 VA general examination report notes the 
veteran had 1 centimeter not prominent, tan macules on his 
arms.  No ulcerations were noted at this time, and his 
treatment with Cyclocort was deemed to have almost totally 
removed the veteran's skin condition.  The veteran's 
diagnosis was nearly cured contact dermatitis.

With respect to the applicable law, the law is clear that 
skin disorders are rated in accordance with 38 C.F.R. § 
4.118, which indicates that, unless otherwise provided, codes 
7807 through 7819 are to be rated under the criteria for 
eczema set out under Diagnostic Code 7806, depending upon 
location, extent, repugnant characteristics, or otherwise 
disabling character or manifestations.  Under Diagnostic Code 
7806, a 10 percent evaluation is warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent disability 
evaluation is for assignment for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  And, a 50 percent disability evaluation is 
warranted for eczema with ulceration or extensive exfoliation 
or crusting, and systemic or nervous manifestations, or 
exceptionally repugnant.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7819 (1999).

In addition, in accordance with 38 C.F.R. § 4.118, a 10 
percent evaluation, the maximum allowed, is warranted for 
scars (other than burn scars or disfiguring scars of the 
head, face or neck), if poorly nourished with repeated 
ulceration, tender and painful on objective demonstration, or 
productive of limitation of function of the affected body 
part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804 and 
7805 (1999).  However, as the veteran's disability is 
currently rated as 30 percent disabling, and he is seeking an 
increased rating in excess of 30 percent, Diagnostic Codes 
7803, 7804 and 7805 are not applicable in this case.

After a review of the evidence, the Board finds that the 
veteran's skin disability is characterized by minimal 
itching, and 1 centimeter, not prominent, tan macules on the 
arms.  However, he does not have pain, ulcerations, 
exfoliation, crusting, or systemic or nervous manifestations.  
Therefore, the veteran's contact dermatitis of the lower arms 
more nearly approximates a disability characterized by eczema 
with constant exudation or itching, extensive lesions, or 
marked disfigurement.  And, as the Board finds the veteran's 
disability is not characterized by eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant, a disability 
evaluation in excess of 30 percent is not warranted in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 7806 (1999).  
The preponderance of the evidence is against the award of an 
increased disability evaluation in excess of 30 percent for 
the veteran's contact dermatitis of the lower arms, under 
Diagnostic Code 7806, and the veteran's claim is denied.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 7806 (1999).  Butts v. 
Brown, 5 Vet. App. 532 (1993) (implicitly holding that the 
BVA's selection of a Diagnostic Code may not be set aside as 
"arbitrary, capricious, an abuse of discretion, or otherwise 
not in accordance with law," if relevant data is examined 
and a reasonable basis exists for its selection) (Citations 
omitted).

B.  Hypertension.

The relevant medical evidence includes a July 1984 VA 
examination report indicating the veteran's blood pressure 
was 140/90 sitting, and 154/104 standing.  In addition, a 
July 1986 VA examination report shows his blood pressure was 
138/112, and notes the veteran's hypertension was 
inadequately controlled prior to the examination, but was put 
on additional medication producing better control and a blood 
pressure of 118/80 by the end of the examination.

Medical records dated from 1987 to 1990 from various private 
health care providers, including but not limited to David A. 
Hemry, M.D., Thomas P. Senter, M.D., Michael L. Cusack, M.D., 
Roy Howard, P.A., and J. N. Anderson, M.D., describe the 
treatment the veteran received for his hypertension.  
Specifically, the Board notes that February 1987 notations 
from J. N. Anderson, M.D., note the veteran's blood pressure 
was 174/92, and that his blood pressure had increased with 
diastolics averaging slightly over 90.  The veteran was 
diagnosed with hypertension needing further control.

A June 1997 VA examination report shows that the veteran's 
blood pressure was 160/110 sitting, and 140/100 laying down 
and standing.  And, medical records from the Anchorage VAMC 
dated from April 1997 to January 1998 contain January 1998 
notations showing his blood pressure was 150/92.  

Furthermore, a May 1998 VA examination report reveals the 
veteran had elevated blood pressure in the prior six months, 
with no symptoms related to his hypertension.  And, a May 
1998 VA general examination report notes his blood pressure 
was 161/105, with a diagnosis of systolic and diastolic 
hypertension.

With respect to the applicable law, the Board notes that, by 
regulatory amendment effective January 12, 1998, substantive 
changes were made to the schedular criteria for evaluating 
cardiovascular disorders, including hypertension, as set 
forth in 38 C.F.R. § 4.104. See 62 Fed. Reg. 65207-65224 
(1997).  Where a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
compensation is awarded or increased "[p]ursuant to any Act 
or administrative issue, the effective date of such an award 
or increase . . . shall not be earlier than the effective 
date of the Act or administrative issue."  38 U.S.C.A. § 
5110(g) (West 1991).  As such, the Secretary is obligated to 
apply January 12, 1998 as the effective date for the revised 
criteria for evaluating a hearing impairment, and thus, is 
prevented from applying the liberalizing law rule stated in 
Karnas, see supra.  Thus, the revised rating schedule for 
hearing impairment cannot be applied to a claim for any date 
prior to this date.  See 38 U.S.C.A. § 5110(g)(West 1991).  
And, in this case, as the veteran's claim for an increased 
evaluation for hypertension was filed in March 1998, which is 
after the effective date of the change, Karnas is not for 
application in this case.

Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7101 (1999), effective as of January 12, 1998, a 10 
percent evaluation is warranted for diastolic pressure of 
predominantly 100 or more or systolic pressure of 
predominantly 160 or more; a 10 percent evaluation is also 
the minimum evaluation for an individual with a history of 
diastolic pressure of predominantly 100 or more who requires 
continuous medication for control.  A 20 percent evaluation 
is warranted for diastolic pressure of predominantly 110 or 
more, or systolic pressure of predominantly 200 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1999). 

After a review of the evidence, the Board finds that the 
veteran's diastolic pressure is not predominantly 110 or more 
with or without definite symptoms, and/or his systolic 
pressure is not predominantly 200 or more.  Specifically, the 
medical evidence shows that, since the mid 1980s to the 
present, his systolic pressure has ranged from the 130s to 
the 170s.  And, although in July 1986 and June 1997 the 
veteran's systolic pressure was 112 and 110 respectively, his 
diastolic pressure has predominantly ranged from the 90s to 
100s.  Furthermore, although the evidence shows the veteran's 
hypertension was not controlled with medication during the 
late 1980s, there is no current medical evidence of record 
showing that that continues to be the case at present.  As 
such, the preponderance of the evidence is against an award 
of an increased disability evaluation in excess of 10 percent 
for the veteran's hypertension.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (1999).  

C.  Conclusion.

Finally, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extra-schedular evaluation.   
In this regard, the Board notes that there has been no 
showing that the veteran's service connected disabilities 
have caused marked interference with employment, the need for 
frequent periods of hospitalization, or otherwise have 
rendered impracticable the application of the regular 
schedular standards.  As a matter of fact, a May 1998 VA 
general examination report specifically indicates that, upon 
consideration and examination of the veteran's service 
connected disabilities, it was apparent that the veteran was 
certainly employable.  Accordingly, a remand to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
for an extra-schedular rating does not appear to be 
warranted.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The 
veteran, of course, is entitled to reopen his claims for 
increased ratings at any time with evidence of increased 
disability.  

II.  TDIU.

Under VA laws and regulations, a total disability rating 
based upon individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (1999).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but the veteran's age and the impairment 
caused by nonservice-connected disabilities are not for 
consideration in determining whether such a total disability 
rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(1999).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a) 
(1999).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

A total disability rating may be assigned where the combined 
rating for the veteran's service-connected disabilities is 
less than total if the disabled veteran is unable to secure 
or follow a substantially gainful occupation as a result of 
service-connected disabilities.  Specifically, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more; if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) 
(1999).  In exceptional cases, an extra-schedular evaluation 
may be assigned on the basis of a showing of unemployability 
alone.  See 38 C.F.R. § 4.16(b) (1999).

In this case, the veteran's service-connected disabilities 
consist of contact dermatitis of the lower arms evaluated as 
30 percent disabling, and hypertension evaluated as 10 
percent disabling.  The combined disability evaluation is 40 
percent.  See 38 C.F.R. § 4.25 (1999).  The individual 
disability evaluations and the combined disability evaluation 
do not meet the criteria for a total disability evaluation 
under 38 C.F.R. § 4.16(a) (1999), and the Board has 
considered, as above discussed, whether an extra-schedular 
evaluation, under 38 C.F.R. § 4.16(b) (1999), is in order and 
has found that that is not the case here.

In addition, the relevant evidence of record includes an 
April 1987 statement from Roy E. Howard, P.A., noting the 
veteran had difficulties in his job as a janitor due to his 
exposure to volatile organic compounds or cleaning 
detergents, which aggravated his skin disability.  The 
veteran was recommended to wear gloves, and was expected to 
continue his janitorial duties without inconvenience.  
Furthermore, June 1989 and October 1990 statements from Dr. 
Hemry indicate that, although the veteran's dermatitis would 
probably prevent him from performing occupational activities 
requiring the use of strong solvents and chemicals, this 
should not prevent him from engaging in other lines of work 
not requiring such contact.

A May 1998 VA general examination report notes the veteran 
was not employed at that time, but that after being examined 
for his service connected disabilities, he was certainly 
employable.  Lastly, a September 1996 report contained in the 
veteran's vocational rehabilitation file indicates that he 
had withdrawn from the vocational rehabilitation program 
because he was leaving the state that month.  The report 
further notes the veteran indicated that he would be working 
with Roberts Express/TWS trucking as a truck driver.

Overall, while the Board has noted the veteran's overall 
physical condition has some effect on his employability, the 
preponderance of the evidence of record in this case does not 
support his contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment. See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  Accordingly, entitlement to TDIU is not 
warranted.  Since the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable 
doubt, as set forth in 38 U.S.C.A. § 5107(b) (West 1991), is 
not for application in the instant case.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).










ORDER

An evaluation in excess of 30 percent for contact dermatitis 
of the lower arms is denied.

An evaluation in excess of 10 percent for hypertension is 
denied.

Entitlement to a total rating based upon individual 
unemployability due to a service-connected disability is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

